Citation Nr: 0819341	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-37 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to the payment of Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The appellant had military service from April 1967 until 
November 1972.  His original DD Form 214 reflects that he had 
783 days of lost time due to unauthorized absences, and that 
he was discharged "under conditions other than hon[orable]."  
He subsequently obtained a clemency discharge pursuant to 
Presidential Proclamation 4313, and a DD Form 215 of January 
1976 reflected such clemency discharge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that since the last supplemental statement of 
the case issued in December 2007, additional evidence has 
been received. Although the appellant did not submit a waiver 
of RO review along with these documents, the Board notes that 
these documents, including the appellant's statements and lay 
statements submitted by others are either not pertinent to 
the issue currently on appeal before the Board and/or are 
cumulative of evidence previously in the file.  Therefore, 
the Board finds that it is not prejudicial to the veteran for 
the Board to proceed



FINDINGS OF FACT

1.  In August 1972, the appellant was convicted at a general 
court-martial for unauthorized absence from August 13, 1970 
to June 24, 1972, and the sentence included a bad conduct 
discharge; he was separated from service on November 30, 1972 
with character of service of under conditions other than 
honorable

2.  The competent evidence does not demonstrate that the 
appellant was insane at the time of the offenses or that 
there were compelling circumstances such to warrant the 
prolonged unauthorized absence from service from August 13, 
1970 to June 24, 1972.


CONCLUSION OF LAW

The character of the appellant's service is a bar to VA 
benefits. 38 U.S.C.A. §§ 101(18), 5103A, 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice letters issued in September 2003 and December 
2005 advised the appellant of the information and evidence 
necessary to substantiate his claim, as well as the division 
of responsibility between him and VA in obtaining such 
information and evidence.  He was also requested to submit 
all pertinent information in his possession.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudice.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."). 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  
Statements on appeal by the appellant and his representative, 
including at a personal hearing before the undersigned, 
reflect actual knowledge of the information and evidence 
necessary to substantiate the claim.

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
records, private and VA treatment records, buddy statements 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a). "Discharge or release" is defined to include: (A) 
retirement from the active military, naval, or air service, 
and (B) the satisfactory completion of the period of active 
military, naval, or air service for which a person was 
obligated at the time of entry into such service in the case 
of a person who, due to enlistment or reenlistment, was not 
awarded a discharge or release from such period of service at 
the time of such completion thereof and who, at such time, 
would otherwise have been eligible for the award of a 
discharge or release under conditions other than 
dishonorable. 38 U.S.C.A. 101(18).

The applicable VA regulation 38 C.F.R. § 3.13 provides as 
follows:

(a) A discharge . . . to reenlist is a conditional discharge 
if it was issued during one of the following periods: ... (2) . 
. . the Vietnam era; prior to the date the person was 
eligible for discharge under the point or length of service 
system, or under any other criteria in effect. (b) Except as 
provided in paragraph (c) of this section, the entire period 
of service [involving a conditional discharge] constitutes 
one period of service and entitlement will be determined by 
the character of the final termination of such period of 
active service ... . (c) Despite the fact that a conditional 
discharge may have been issued, a person shall be considered 
to have been unconditionally discharged or released from 
active military, naval or air service when the following 
conditions are met: (1) The person served in the active 
military, naval or air service for the period of time the 
person was obligated to serve at the time of entry into 
service, (2) The person was not discharged or released from 
such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) The person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.

A person discharged under conditions other than honorable on 
the basis of an absence without leave period of at least 180 
days is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence." 38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence: (i) Length and character of 
service exclusive of the period of prolonged AWOL. Service 
exclusive of the period of prolonged AWOL should generally be 
of such quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
Nation. (ii) Reasons for going AWOL. Reasons which are 
entitled to be given consideration when offered by the 
claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third parties. 
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity. Consideration should be given to how the 
situation appeared to the person himself or herself, and not 
how the adjudicator might have reacted. Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began. (iii) A valid legal defense exists for the 
absence which would have precluded a conviction for AWOL. 
Compelling circumstances could occur as a matter of law if 
the absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of Military 
Justice. 38 C.F.R. § 3.12(c)(6)(i-iii).

There are two types of character of discharge bars to 
establishing entitlement to VA benefits: Statutory bars found 
at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d). 38 C.F.R. § 
3.12(d) provides that a discharge or release because of one 
of the offenses specified is considered to have been under 
dishonorable conditions.  One of the conditions, listed at 
(4), is willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct, if service was otherwise honest, 
faithful and meritorious. 38 C.F.R. § 3.12(d)(4).

A discharge or release from service under any of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits, unless it is found that the person was 
insane at the time of committing the offense. According to 38 
C.F.R. § 3.354(a), "Definition of Insanity," an insane 
person is one who, while not mentally defective or 
constitutionally psychopathetic, except for when a psychosis 
has been engrafted upon such basic condition, exhibits, due 
to disease, a more or less prolonged deviation from his 
normal method of behavior; or who interferes with the peace 
of society; or who has so departed (become antisocial) from 
the accepted standards of the community, to which by birth 
and education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. A determination with respect to insanity 
will be based upon all of the evidence procurable relating to 
the period involved. A more complete discussion of the VA 
definition of insanity is included in a VA General Counsel 
opinion at VAOPGCPREC 20-97. This General Counsel Opinion 
specifically indicates that the term "becomes antisocial" in 
the regulation refers to the development of behavior which 
was hostile or harmful to others in a manner which deviated 
sharply from the social norm, and which was not attributable 
solely to a personality disorder.

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements of this section, an honorable or general 
discharge award under Presidential Proclamation No. 4313 does 
not remove any bar to benefits imposed under this section. 38 
C.F.R. § 3.12(h)(1). The same reasoning follows for other 
upgrades issued without an individual review by a board of 
corrections.

Congress has prescribed in 38 U.S.C.A. § 5303(a) that a 
discharge or release from service as a result of a sentence 
of a general court-martial "shall bar all rights of such 
persons under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed."  
38 U.S.C.A. § 5303(a).
The only defense to the statutory bar arises when it is 
established that the individual was insane at the time of the 
commission of the offense leading to the court-martial and 
discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of 38 C.F.R. § 3.354(a).

This regulation provides for three circumstances which the 
U.S. Court of Appeals for Veterans Claims (Court), noting the 
"obvious drafting defects" of the regulation, indicated 
should be modified by applying the phrase "due to a disease." 
Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  In addition, 
the Court held that "a determination of whether a person is 
insane is in effect a determination of whether that person's 
actions were intentional and thus the result of willful 
misconduct." Id. at 254.  The Court further indicated such a 
determination is not warranted when the record does not 
reflect a claimant suffered from insanity due to disease or 
that he did not know or understand the nature or consequences 
of his acts, or that what he was doing was wrong. Id. 

The Court has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct. Struck v. 
Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel issued an opinion which 
discussed the intended parameters of the types of behavior 
which were defined as insanity in 38 C.F.R.§ 3.354(a).  The 
opinion states that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity did not fall 
within the definition of insanity in that regulation.  It 
further indicates that a determination of the extent to which 
an individual's behavior must deviate from his normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.  The phrase "interferes with 
the peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It holds that 
term "become antisocial" in the regulation referred to the 
development of behavior which was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" in 
which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large. VAOPGCPREC 20-97.

Legal Analysis

The veteran contends that the character of his discharge 
should not be a bar to his entitlement to VA compensation 
benefits.  At the outset, the Board acknowledges that on 
November 1, 1975, President Gerald Ford granted the appellant 
a full pardon and awarded him a clemency discharge under 
Presidential Proclamation No. 4313.  It was noted that such 
pardon restored any federal civil rights that the veteran 
lost upon his criminal conviction for his absence offense.  
It was also noted that the clemency discharge replaced his 
punitive discharge and should be considered a neutral 
discharge, neither honorable nor less than honorable.  A DD 
Form 215, correction to DD Form 214, dated in January 1976 
shows that the veteran received a clemency discharge.  
However, as noted under 38 C.F.R. § 3.12(h), upgraded 
discharge under Presidential Proclamation No. 4313 does not 
remove a bar to benefits imposed by 38 C.F.R. § 3.12(c).  
Therefore, the Board finds that the veteran's upgraded 
discharge under Presidential Proclamation No. 4313 did not 
remove a bar to VA compensation benefits such as the 
appellant is seeking in this case.  

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant's less than honorable discharge from service is a 
bar to VA benefits. 

The regulations clearly state that discharge by reason of 
sentence of a general court-martial or by reason of a 
discharge under other than honorable conditions as a result 
of an absence without leave (AWOL) for a continuous period of 
at least 180 days is a bar to VA benefits.  In this case, the 
record clearly demonstrates that the veteran was discharged 
from service under conditions other than honorable after a 
court martial found that he was guilty of being AWOL from the 
3rd Correctional Training Battalion, U. S. Army Correctional 
Training Facility in Ft. Riley, Kansas from on or about 
August 13, 1970 to on or about June 24, 1972.  The veteran's 
sentence was that he was to be discharged from the Army with 
a bad conduct discharge and confined at hard labor for one 
month.

Further, the Board notes that a person discharged under 
conditions other than honorable on the basis of an AWOL 
period of at least 180 days, which is  the case here, is 
barred from receipt of VA benefits "unless such person 
demonstrates to the satisfaction of the Secretary that there 
are compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).  The controlling regulation describes factors to 
be considered in making the "compelling circumstances" 
determination.  The Board must consider various factors, 
including the quality and length of the appellant's service 
as well as the reasons the appellant gives for going AWOL.

In this regard, the Board notes that the net length of 
service from April 1967 to November 1972, exclusive of his 
prior periods of AWOL in 1969 and 1970 and the prolonged 
period of AWOL from 1970 to 1972, was over two years, and 
included one year of service in Vietnam from April 30, 1968 
to April 29, 1969.  The quality of such service, exclusive of 
the period of prolonged AWOL, is not shown by the evidence to 
be less than honest, faithful, meritorious, and of benefit to 
the Nation.  Indeed, although an October 1968 Military Police 
Report demonstrates that the veteran carelessly discharged a 
.45 caliber pistol in August 1968 in Pleiku, Vietnam, causing 
injury to himself, the record does not reflect that he was 
subjected to any disciplinary proceedings or negative 
personnel actions for such incident or any other incident 
during service, prior to his going AWOL.  

The Board also finds that the evidence of record fails to 
corroborate that there were compelling circumstances so as to 
warrant the prolonged AWOL from August 13, 1970 to July 23, 
1972.  The reasons for the prolonged absence offered by the 
appellant do not include family emergencies or obligations, 
or similar types of obligations or duties owed to third 
parties, but instead pertained to the appellant's desire to 
avoid continued service in the military.  An April 2005 VA 
outpatient treatment record indicates that the veteran 
reported that when he returned home from Vietnam, he did not 
want to be in the military and kept being AWOL.  The Board 
notes that during his July 2006 videoconference hearing, the 
appellant indicated that after he returned from Vietnam, 
where he experienced combat, he had had emotional and 
psychological problems and as a result had to get away and 
went AWOL.  (Transcript (T.) at page (pg.) 10-13).  He 
reiterated such sentiments in various VA outpatient treatment 
records dated between 2004 and 2007.

Additionally, the Board notes that a defense to the statutory 
bar arises when it is established that the individual was 
insane at the time of the commission of the offense leading 
to the court-martial and discharge. 38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  However, in this case, the appellant has 
not alleged or testified to the effect that he was insane at 
the time of his AWOL.  Further, the evidence of record does 
not establish that the veteran was insane at the time he went 
AWOL in August 1970 or any of the other times that he went 
AWOL, including from September 2, 1969 to October 25, 1969 
and November 11, 1969 to May 13, 1970.  In fact, the 
veteran's service medical records do not show any complaints 
of, or treatment for a pyschiatric disability of any kind.

The evidence of record, to include service personnel records, 
does not contain objective evidence which corroborates that 
the veteran engaged in combat activity with the enemy.  
Further, the veteran's reported stressors, including that he 
killed two Vietnamese youth, is not subject to verification.  
Moreover, while a VA clinical psychologist diagnosed PTSD in 
April 2006, and offered an opinion in support of the 
veteran's claim, such opinion was based on an uncorroborated 
military history of combat activity.  Despite numerous 
military comrade statements of record attesting to combat 
activity by the veteran, such is not sufficient to 
corroborate the status of the veteran's mind when he went 
AWOL.

The veteran's contemporaneous service medical records do not 
show that the veteran had an in-service psychiatric 
disability of any kind.  Further, even if the veteran may 
have indeed had "emotional and psychological problems" 
following his return from Vietnam in April 1969, which he is 
competent to attest, it is important to note that there is no 
evidence that such reported symptomology, which again is not 
documented by the record, rendered him unable to distinguish 
right from wrong at the time he went AWOL.  

Further, the post-service medical records also provide 
evidence against the veteran's claim.  Although post-service 
treatment records demonstrate that the veteran has a 
psychiatric disability that has been diagnosed as post-
traumatic stress disorder and anxiety disorder, there is no 
evidence that such conditions meet the requirements of 
insanity for the limited purposes of this decision. 

Thus, considering the evidence of record in light of the 
above- noted legal criteria, the Board is unable to find that 
the evidence shows or even sufficiently suggests that the 
appellant was insane as defined for VA purposes at the time 
of the commission of the acts that led to his court martial 
and discharge.  While the appellant may, in fact, currently 
have PTSD and anxiety disorder, such facts do not establish 
"insanity" for VA purposes as held by VAOPGCPREC 20-97.  
Rather, the competent and persuasive evidence on this 
question tends to establish that he was not then insane.

In conclusion, the Board finds that the evidence of record 
does not establish that there were any compelling 
circumstance to warrant the veteran's prolonged AWOL or that 
the appellant suffered from insanity due to a disease or that 
he did not know or understand the nature or consequences of 
his acts or that what he was doing was wrong at the time of 
the commission of the offense leading to his discharge.  
Zang, supra; VAOPGCPREC 20-97.  Because the veteran was not 
insane at the time he went AWOL, the Board finds that the 
appellant's discharge under conditions other than honorable 
on the basis of an AWOL period of at least 180 days is a bar 
to his receipt of VA compensation benefits for his period of 
service.


ORDER

The character of the veteran's discharge for his service is a 
bar to VA 
benefits based on that period of service.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


